TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00174-CV


                                    T. M. and O. A., Appellants

                                                    v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
         NO. 20-0618, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


                                             ORDER

PER CURIAM

               Appellants T. M. and O. A. filed their notices of appeal on April 12, 2021 and

April 14, 2021, respectively. The appellate record was complete on April 20, 2021, making

appellants’ briefs due on May 10, 2021. On May 10, 2021, counsel for appellants filed motions

for extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order James B. Peplinski and Amanda

J. Wilhelm to file appellants’ briefs no later than June 1, 2021. If the briefs are not filed by that

date, counsel may be required to show cause why they should not be held in contempt of court.

               It is ordered on May 14, 2021.


Before Justices Goodwin, Triana, and Kelly